Citation Nr: 0901534	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-21 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for discoid lupus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the right knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active service from May 1985 to July 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that assigned an initial disability 
rating of 10 percent for discoid lupus and an initial 
disability rating of 10 percent for bilateral knee 
disability.  During the pendency of the claims, the rating 
for discoid lupus was increased to 30 percent from the 
effective date of service connection and separate ratings of 
10 percent were assigned for each knee from the effective 
date of service connection.  These increases did not satisfy 
the veteran's appeal.

The veteran was afforded a hearing at the RO before the 
undersigned Veterans Law Judge in October 2008.  A transcript 
of the proceeding is of record.

REMAND

The Board has determined that further development action is 
required before the Board decides this appeal.  

The veteran testified in October 2008 that the service-
connected disabilities at issue have become significantly 
worse since his last VA examination in January 2006.  The 
veteran specifically asserted that some scars were not 
mentioned and other scars were not correctly measured.  He 
also testified that range of motion of both knees is 
significantly worse now than during the last examination.  In 
light of these circumstances, the Board has determined that 
the veteran should be afforded additional VA examinations.  
In addition, while this case is in remand status, appropriate 
development should be undertaken to obtain any additional 
pertinent medical records.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development any outstanding 
medical records pertaining to post-
service treatment or evaluation of the 
veteran's discoid lupus or bilateral knee 
disorders, to include any more recent VA 
outpatient records.

2.  Then, the veteran should be afforded 
an examination by an examiner with 
appropriate expertise to determine the 
nature and extent of the veteran's 
discoid lupus and.  The claims folder 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.  The RO or the AMC 
should ensure that the examiner provides 
all information required for rating 
purposes.

3.  The veteran also should be afforded 
an examination by an examiner with 
appropriate expertise to determine the 
nature and extent of all functional 
impairment due to his service-connected 
bilateral knee disability.  The claims 
folder must be made available to and 
reviewed by the examiner.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knee.  
The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

To the extent possible, the examiner 
should distinguish the manifestations of 
the service-connected disabilities from 
those of any non service-connected 
disorders.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disabilities on the 
veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.

4.  To help avoid future remand, the RO 
or the AMC must ensure the required 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
corrective action should be undertaken 
before the claims file is returned to the 
Board.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO or the AMC should furnish to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the requisite opportunity to 
respond.

Thereafter, if indicated, the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.   The veteran need take no action 
until he is otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).




This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




